DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 3/19/21 is acknowledged and entered. Claims 3, 5, 8-10, 14 and 17-20 are cancelled. Claims 21-29 are added. Thus, claims 1-2, 4, 6-7, 9-13, 15-16 and 21-29 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock (US 2011/0263961, previously cited) in view of Do (US 2007/0117524, previously cited).1	Regarding claims 1-2 and 21-22,2 Craddock teaches a dual antiphase antenna transmitting into a mammal body and comprising:	a top and a bottom (Fig. 2: top and bottom of antenna), 	at least two individual patch antennas (paragraph 0051: feed lines 4 & 5, see also paragraph 0065), wherein the at least two individual patch antennas are spaced closely to each other (paragraph 0051) and wherein each antenna further comprises;	a dielectric substrate comprising a first side and a second side (paragraph 0049); 	a metal radiating patch in close contact with the mammal body (paragraph 0049); 	wherein the metal radiating patch is on the first side of the dielectric substrate (paragraph 0049); and	a metal ground plane located on the second side of the substrate (paragraph 0049). 	Craddock does not explicitly teach the first antenna and the second antenna are driven or combined with the phase difference of 180°.	Do teaches the first antenna and the second antenna are driven or combined with the phase difference of 180° (paragraphs 0022 & 0024).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Craddock and Do, because such a phase differences prevents energy leakage (paragraph 0024 of Do).	Regarding claims 4 and 13, Craddock further teaches microstrip feeds for each of the at least two individual patch antennas (paragraph 0065).	Regarding claims 6-7 and 15-16, Do further teaches a 180° power splitter/combiner connected to a transmitter (paragraphs 0022 & 0024).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Do and in further view of Auguera Pros, et al. (US 2005/0190106, herein Auguera Pros).3	Regarding claims 3 and 12, Craddock in view of Do teaches the antenna of claims 1 and 2, as discussed above.	Craddock in view of Do does not explicitly teach coaxial probe feeds for each of the at least two individual patch antennas.	Auguera Pros teaches coaxial probe feeds for each of the at least two individual patch antennas (paragraphs 0019-0020).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Craddock, Do and Auguera Pros, because coxial probe feeds aid the functionality of the antenna.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Do and in further view of Bevelacqua, et al. (US 9,496,601, herein Bevelacqua).4	Regarding claims 5 and 14, Craddock in view of Do teaches the antenna of claims 1 and 2, as discussed above.	Craddock in view of Do does not explicitly teach two separate antenna matching networks.	Bevelacqua teaches two separate antenna matching networks (columns 11-12, lines 61-67 & 1).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Craddock, Do and Bevelacqua, because separate antenna matching networks aid the functionality of the antenna.
Claims 8-10, 17-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Do and in further view of Nysen (US 2009/0124215).5	Regarding claims 8 and 17, Craddock in view of Do teaches the antenna of claims 1 and 2, as discussed above.	Craddock in view of Do does not explicitly teach the at least two individual two patch antennas are replaced by at least two planar inverted F antennas.	Nysen teaches the at least two individual two patch antennas are replaced by at least two planar inverted F antennas (paragraph 0007).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Craddock, Do and Nysen, because planar inverted F antennas aids in reducing the size of the device (paragraph 0026 of Nysen).	Regarding claims 9, 18 and 25, Craddock further teaches the at least two individual patch antennas are replaced by at least two printed loop antennas (paragraph 0113).	Regarding claims 10, 19 and 24, Craddock further teaches at least two individual patch antennas are replaced by at least two printed dipole antennas (paragraph 0113).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in view of Do and in further view of Hong, et al. (US 2014/0125526, herein Hong).6	Regarding claims 10 and 20, Craddock in view of Do teaches the antenna of claims 1 and 2, as discussed above.	Craddock in view of Do does not explicitly teach at least two individual two patch antennas are replaced by at least two printed monopole antennas.	Hong teaches at least two individual two patch antennas are replaced by at least two printed monopole antennas (paragraph 0050).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Craddock, Do and Hong, because a printed monopole antenna aids in reducing the size of the device (paragraph 0050 of Hong).
Allowable Subject Matter
Claims 23 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to render the claims obvious. Applicant’s Remarks dated 3/19/21, pages 9-13 and the Makarov Declaration dated 3/19/21, pages 1-9 (herein “Declaration”).7 However, the cited art renders the claims obvious.	In Applicant’s Remarks, Applicant makes the following arguments: (1) the references do not identify all claim limitations, (2) there is no justification to combine, (3) modifications are necessary, and (4) there are unexpected results and commercial success. Applicant’s Remarks, pages 9-13. Each of these arguments are unpersuasive.	First, Applicant argues that Craddock does not teach a dual antiphase antenna. Applicant appears to base this argument solely on the use of claim 1’s preamble in the form of the rejection. "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).	This is not the case here. The phrase “dual antiphase antenna” of the claim preamble is not “necessary to give life, meaning, and vitality” to the claim, because the subsequent claim limitations specify the structure and components of that dual antiphase antenna. The claim preamble here serves merely as a name for the claimed device. There is no limiting structure in the preamble that is lacking in the later limitations.	Moreover, this line of argument is piecemeal. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the rejection is based on the combination of Craddock and Do, which do teach the claimed dual antiphase antenna. Attacking only Craddock cannot defeat the finding of nonobviousness using two references.	Applicant also argues that “the Do references uses a Wilkinson power divider with a 0 degree shift, not 180 degree shift.” Applicant’s Remarks, page 10. This is contradicted by the disclosure of Do. In paragraph 022, Do states “each quarter-wave section adds a 90 degree phase shift to the signal…. Two quarter-wave sections therefore insert a phase shift of 180 degrees.” Thus, Do teaches this limitation.	Second, Applicant argues that there is no reason to combine. Applicant’s Remarks, pages 10-11. Applicant appears to use the teaching, suggestion, motivation test (TSM test). “[I]t is well known that in order for any prior art reference to be validly combined for use in a prior art Sec. 103 rejection, there must exist some teaching, suggestion, or motivation that would have suggested making the claimed combination.” Id. at 10 (citing In Re Sernaker, 217 U.S.P.Q. 16 (C.A.F.C. 1983)). However, the TSM test is no longer the test for obviousness. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).8 Applicant misapplies obviousness law to this situation.	As a result, Craddock need not “teach the connection of a transmitter and receiver to a single antenna”, as Applicant incorrectly requires of this situation. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).	Such is the case here. The cited art discloses all the limitations of the claims, as shown above. See e.g. the rejection of claim 1. The methods discussed in Craddock and Do show that the combination can be made by known methods, and that the benefits of such a combination were also known.9 As a result, the claims are obvious.	Third, Applicant argues that the combination does not have two antennas. Applicant’s Remarks, page 11. However, Craddock has been shown to teach two antennas, see rejection of claim 1 above, and Applicant has not addressed this finding. This argument is unpersuasive for at least this reason.	Applicant’s Remarks regarding unexpected results and commercial success will be discussed below concerning the Declaration.	Applicant’s Remarks regarding the dependent claims repeat the same arguments as previously discussed, so they are unpersuasive for those reasons.	As an initial matter, it is noted that the author of the Declaration is one of the named inventors of this application. Arguments from an interested party are less persuasive than those of a disinterested person. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953).	In the Declaration, Applicant argues that the cited art does not render the claims obvious. Declaration, pages 1-9.10 Applicant first argues that “[the words first and second antenna] are simply not present in [Do’s] patent anywhere.” Id. at 4 (internal italics omitted). However, there is no requirement that the precise names appear in the prior art. As shown above, particularly in the rejection, Craddock shows to antennas. Applicant has not addressed this particular finding. 	The Declaration also repeats the same argument regarding the “energy leakage”, which was addressed above. It remains unpersuasive for those reasons.	The main thrust of the Declaration’s argument is that the claimed invention yields unexpected results and commercial success. The burden is on Applicant to provide evidence that shows “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).	Applicant has not met this burden. The Declaration states that “[c]onnecting two closely-spaced antennas to a 180 deg power splitter is theoretically and practically meaningless under normal circumstances.” However, the Declaration does not explain the difference between moving two closely spaced antennas and connecting them to different parts of the human body. Moving the antennas so they constructively interfere rather than destructively interfere is within ordinary skill in the art. The Declaration has not explained how attachment to the body is effectively different from this; two antennas connected to the body will no longer be “closely spaced”, so the destructive interference will change.	Applicant next argues intent to license as evidence of commercial success. Declaration, page 7. However, evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process. EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985). The Declaration provides no evidence that his intended licensing agreement is tired to the alleged unobviousness of the claimed invention.	Applicant has not met the burden of proving the secondary considerations, and these arguments are unpersuasive as a result.	Applicant’s Remarks and Declaration have been shown to be unpersuasive. As a result, the claims are obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.11
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions in each reference, please see also the associated figures.
        2 See also additional discussion below.
        3 In addition to the cited portions, please see also the associated figures.
        4 In addition to the cited portions, please see also the associated figures.
        5 In addition to the cited portions, please see also the associated figures.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 Applicant’s Remarks and the Declaration will be addressed separately.
        8 In particular, the KSR Court found that the TSM test was too rigid and formalistic. KSR, 550 U.S. at 404, 82 USPQ2d at 1391.
        9 Applicant does not dispute this, but rather argues that the proposed motivation does not apply because the “energy leakage” applies to different components and not the antenna. Applicant’s Remarks at 11. However, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
        10 Pages 10-27 of the Declaration are a copy of a publication of Applicant’s used in support of the arguments in the Declaration.
        11 The Examiner can also be reached at matthew.mikels@uspto.gov.